COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 WATTS PREMIER, INC., WATTS                                       No. 08-16-00232-CV
 WATER TECHNOLOGIES, INC.,                       §
 AND WATTS REGULATOR CO.,                                            Appeal from the
                                                 §
                              Appellants,                      County Court at Law No. 3
                                                 §
 V.                                                             of El Paso County, Texas
                                                 §
 TEXAS FARMERS INSURANCE CO.                                      (TC# 2016DCV0690)
 AS SUBROGEE OF FRANCISCO                        §
 MERCADO,
                                                 §
                               Appellee.
                                                 §

                                 MEMORANDUM OPINION

       Pending before the Court is a joint motion to dismiss this appeal. See TEX.R.APP.P. 42.1.

We grant the motion and dismiss the appeal. Pursuant to the agreement of the parties, costs of the

appeal are taxed against the party incurring same. See TEX.R.APP.P. 42.1(d).


July 26, 2017
                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.